department of the treasury internal_revenue_service washington d c date number info release date the honorable richard g lugar united_states senate washington d c attention darlee mccollum dear senator lugar i am responding to your letter dated date to mr floyd williams national director for legislative affairs on behalf of about the lack of a totalization_agreement between the united_states and puerto rico sometimes sends u s employees to work temporarily at the facilities of its puerto wants to use a split-pay arrangement for these employees under and rican affiliate which part of the employee’s pay including all the benefits would be paid_by part by would enable lilly to create a split-pay arrangement he indicates a special problem in the area of k contributions because the puerto rican contribution limit is lower than the u s limit believes a totalization_agreement ’s puerto rican affiliate totalization agreements coordinate two social_security systems a totalization_agreement coordinates the u s social_security system with the social_security system of a foreign_country in two ways first the agreement eliminates double social_security taxation for active workers from one country who are working in the other country second the agreement allows work credits under both systems to be combined to determine if an individual is entitled to social_security_benefits after he or she quits working this enables workers who would not be eligible for regular benefits from either country to receive totalization benefits based on their combined work record the united_states currently has seventeen social_security totalization agreements with foreign countries there is no need for a totalization_agreement with puerto rico although puerto rico is generally treated as foreign for federal_income_tax purposes sec_3121 of the internal_revenue_code provides that puerto rico is treated as part of the united_states for purposes of the social_security_tax puerto rican employers are required to withhold and pay tax into the u s social_security system our existing totalization agreements are all with foreign countries that maintain their own social_security systems those agreements are needed to ensure individuals from one country who are working in the other country will not be required to pay social_security_tax to both countries and will receive work credits toward retirement based on their entire work record puerto rico has no separate social_security system that would need to be coordinated with the u s system therefore a totalization_agreement with puerto rico is not necessary sec_401 contribution limits we cannot respond to the taxpayer’s concern about k contribution limits because we do not understand the link between a totalization_agreement and k contribution limits the two appear to be unrelated if your office can obtain more information about the exact nature of the concern i would be happy to address it i hope this information is of assistance to you as requested i am sending this reply in duplicate and returning your enclosure if you have any questions please contact me or grace fleeman at sincerely elizabeth u karzon chief branch office of the associate chief_counsel international enclosures
